United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                      August 24, 2015

                                           Before

                               KENNETH F. RIPPLE, Circuit Judge

                               MICHAEL S. KANNE, Circuit Judge

                                 DIANE S. SYKES, Circuit Judge

No. 14-1940

JEANNE PACE and DAN PACE,                          Appeal from the United States District
      Plaintiffs-Appellants,                       Court for the Northern District of Illinois,
                                                   Northern Division.
       v.
                                                   No. 1:13-cv-00818
TIMMERMANN’S RANCH AND SADDLE SHOP                 James B. Zagel, Judge.
INC., et al.,
         Defendants-Appellees.



                                         ORDER



       The opinion in this case issued on August 4, 2015, is amended as follows:

       In the third line of the first paragraph on Page 2, replace “Dan” with “Dale.”